DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 7/7/22 has been entered. Claim(s) 1-28 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 2/7/22.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-27 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 3, 26, and 27 recite(s) the phrase "computer aided design process" in the context of several limitations stating “a computer aided design process for prompting user input for measurable learning designs” and “interacting with the learning designer via the computer aided design process for generating the measurable learning designs.”  However, this term renders the claim indefinite, as a “computer aided design process” is ambiguous because it neither has a plain and customary meaning, nor is it further defined by the claims.  The specification is also silent as to this term at all, and thus does not provide any definition.  A “computer aided design process” could be any process that is aided by the use of a computer, and thus under the broadest reasonable interpretation could have an infinite number of meanings.  Therefore, claims 1, 3, 26, 27, and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 1 recite(s) the phrase “aided by algorithms” in the context of limitation stating "constructing, by the specialized processor, measurable objectives for the identified behaviors of one or more predetermined learning domains, wherein the construction of the measurable objectives by the learning designer is aided by algorithms where suggestions are made for each component".  However, this term renders the claim indefinite, as being “aided by algorithms” is ambiguous because it neither has a plain and customary meaning, nor is it further defined by the claims.  The specification is also silent as to defining what constitutes such algorithms.  An “algorithm” could be any process or set of rules to be followed, and thus under the broadest reasonable interpretation could have an infinite number of meanings.  Therefore, claims 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
35 USC 112(a)
Claim(s) 1-27 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1, 3, 26, and 27 recite(s) the phrase "computer aided design process" in the context of several limitations stating “a computer aided design process for prompting user input for measurable learning designs” and “interacting with the learning designer via the computer aided design process for generating the measurable learning designs.”  However, this term renders the claim indefinite, as a “computer aided design process” is ambiguous because it neither has a plain and customary meaning, nor is it further defined by the claims.  The specification is also silent as to this term at all, and thus does not provide any definition.  A “computer aided design process” could be any process that is aided by the use of a computer, and thus under the broadest reasonable interpretation could have an infinite number of meanings.  Because the written description does not disclose what process or steps define the term “computer aided design process”, the written description requirement is not met as the Applicant did not have possession of the claimed invention at the date of filing.
Claim(s) 1 recite(s) the phrase “aided by algorithms” in the context of limitation stating "constructing, by the specialized processor, measurable objectives for the identified behaviors of one or more predetermined learning domains, wherein the construction of the measurable objectives by the learning designer is aided by algorithms where suggestions are made for each component".  However, this term renders the claim indefinite, as being “aided by algorithms” is ambiguous because it neither has a plain and customary meaning, nor is it further defined by the claims.  The specification is also silent as to defining what constitutes such algorithms.  An “algorithm” could be any process or set of rules to be followed, and thus under the broadest reasonable interpretation could have an infinite number of meanings.  Because the written description does not disclose what process or rules define the term “algorithms”, the written description requirement is not met as the Applicant did not have possession of the claimed invention at the date of filing.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-2, 26 and 27) and product (claims 3-25 and 28), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps for evaluating one or more training candidates in a training session that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions by one or more students and  one or more teachers, professors, trainers, or human resource professionals).  This includes: presenting a design process for prompting user input for measurable learning designs, interacting with the learning designer for generating the measurable learning designs, creating a framework for creating, storing, distributing, and evaluating the measurable learning designs, wherein each measurable learning design is for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and is correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy and an evaluation, and wherein the performance of the measurable learning unit is based on a performance objective, constructing measurable objectives  for the identified behaviors of one or more predetermined learning domains, wherein the construction of the measurable objectives by the learning designer is aided by algorithms where suggestions are made for each component, wherein the measurable objectives include a verb reflecting the comprehension level to which the learning should occur, a condition that describes the state under which the behavior must be achieved, and criteria for determining if the objective was successfully met, wherein the measurable objective comprise a plurality of discrete components including verb, condition, and criteria, wherein said discrete components are reused by other measurable objectives, wherein storing, at the memory, a reference to the plurality of discrete components instead of the actual plurality of discrete components, wherein the [person processing the information] does not match the full plurality of discrete components but rather just the reference to the plurality of discrete components; creating one or more evaluations for each of the measurable objectives, wherein the one or more evaluations are associated with a measurable objective stored as a reference in the memory, such that the one or more evaluations associated with the measurable objected stored are identified and retrieved using the reference; wherein a type of the one or more evaluations is automatically identified based on the objective's domain and verb, wherein the automatic identification is simplified by the structure of the measurable objective stored in the memory that includes a reference to a verb, wherein a recommended evaluation type is retrieved from an existing table in the memory that associates the verb with a recommended evaluation type; creating a learning strategy for the one or more measurable objectives, wherein the learning strategy is stored in memory with a reference to the measurable objectives, such that the identified behaviors are acquired, wherein the learning strategy is recommended based on the objective's domain, which is readily identified from the objective's verb discrete component; creating an assessment using the created set of evaluations such that the assessment is delivered to each student attending the learning program and provide a quantification of learning achievement of the student, wherein the learning achievement is aggregated to show specific performance by any one of evaluations, objectives, learning units, and metrics, whereby said aggregations are performed in real-time as an associative memory structure, wherein the associative memory structure comprises associating evaluations to objectives, associating objectives to Page 3 of 23ATTORNEY REFERENCE NO.: 398-2-CIPPATENT Application No.: 16/423,797 learning units, and associating learning units to metrics; andPage 51 of 62Attorney Docket No.: 398-2-CIP determining learning performance based on the behaviors at one of an individual user level and a group user level; determining performance changes between points along a learning timeline; correlating the results to observed changes in the one or more metrics intended to be affected by the learning design; identifying a plurality of design objectives within the learning design; extracting the identified design objectives; linking the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components; determining a prediction weight for each of the plurality of predicted objective components; determining whether the prediction weight exceeds a predetermined threshold; and in response to determining that the prediction weight exceeds a predetermined threshold, extracting the constructed measurable objectives from the learning design; identify the specific students to receive training, to schedule a learning timeline, to deliver the learning assessment to each identified student at the appropriate time and capture performance of the student on the learning assessment, and to capture both metric and student performance data at a plurality of points along the learning timeline, in claims 1-2; present a mastery test of a learning program or to receive mastery test results from another system; presenting a design process for prompting user input for measurable learning designs; interact with the learning designer for generating the measurable learning designs; store, in the memory, a framework for creating, storing, distributing, and evaluating the measurable learning designs, wherein each measurable learning design for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and can be correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy and an evaluation, and wherein the performance of the measurable learning unit is based on a performance objective; and identify one or more organizational metrics to be influenced by the learning program; identify specific behavior that affects the identified organizational metrics; construct one or more measurable objectives for the identified behaviors of one or more predetermined learning domains, wherein the measurable objectives, wherein the measurable objectives include a verb reflecting the comprehension level to which the learning occurs, a condition that describes the state under which the behavior is to be achieved, and criteria for determining whether the objective was successfully met; wherein the measurable objectives comprise a plurality of discrete components Page 5 of 23ATTORNEY REFERENCE NO.: 398-2-CIPPATENT Application No.: 16/423,797 including verb, condition, and criteria, stored in the memory, wherein said discrete components are reused by other measurable objectives; store a reference to the plurality of discrete components instead of the actual plurality of discrete components, wherein the [person processing the information] does not match the full plurality of discrete components but rather just the reference to the plurality of discrete components; create one or more evaluations for each of the measurable objectives, wherein the one or more evaluations are associated with a measurable objective stored as a reference in the memory, such that the one or more evaluations associated with the measurable objected stored are identified and retrieved using the reference, wherein a type of the one or more evaluations is automatically identified based on the objective's domain and verb, wherein the automatic identification is simplified by the structure of the measurable objective stored in the memory that includes a reference to a verb, wherein a recommended evaluation type is retrieved from an existing table in the memory that associates the verb with a recommended evaluation type; create a mastery test from the set of evaluations; determine the level of learning achieved after the completion of the training session and a level retained for a predetermined period of time after training completion, wherein the learning achievement is aggregated to show specific performance by evaluations, objectives, learning units, and metrics, whereby said aggregations are performed in real-time as an associative memory structure, wherein the associative memory structure comprises associating evaluations to objectives, associating objectives to learning units, and associating learning units to metrics; determine a performance metric associated with a learning goal before and after the training event; determine performance changes between points along a learning timeline; correlate results to observed changes in the one or more metrics intended to be affected by the learning design; communicate at least one of the learning achievement levels and the performance metric after completion of the training session; identify a plurality of design objectives within the learning design; extract the identified design objectives; link the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components;  Page 53 of 62Attorney Docket No.: 398-2-CIP determine a prediction weight for each of the plurality of predicted objective components; determine whether the prediction weight exceeds a predetermined threshold; and in response to determining that the prediction weight exceeds a predetermined threshold, extract the constructed measurable objectives from the learning design; wherein the learning goal comprises an identification of a performance gap metric between an actual work performance metric and an expected work performance metric; wherein the learning goal identifies a performance goal to achieve during the training session to reduce the performance gap metric; determine the set of evaluations based on one or more measurable objectives of the learning goal; receive input to generate the one or more measurable objectives; recommend an evaluation type based on the generated one or more measurable objectives; determine the set of evaluations based on the recommended evaluation type; wherein the input comprises a selection of a domain associated with the one or more measurable objectives; wherein the domain comprises at least one of a knowledge, skill, or attitude associated with the learning goal; determine an instructional strategy based on an instructional method selected from a list of instructional methods; determine the list of instructional methods from the selected domain associated with the one or more measurable objectives; create the mastery test from the determined instructional strategy; wherein the input comprises a selection of a comprehension level associated with the selected domain; wherein the input comprises a selection of a verb associated with the selected domain; wherein the input comprises a selection of a condition associated with the learning goal; wherein the condition comprises at least one of an environment and resource associated with the learning goal; wherein the input comprises a selection of criteria associated with the learning goal; wherein the criteria comprises at least one of a speed, accuracy, or standard criteria associated with the learning goal; present the mastery test prior to a training event during the training session; receive inputs during the presentation of the mastery test prior to the training event; compare the inputs received during the presentation of the mastery test to the set of evaluations of the mastery test; and determine a pre-training metric based on the comparison of the received inputs and the set of evaluations of the mastery test; present the mastery test after a training event during the training session; receive inputs during the presentation of the mastery test after the training event; compare the inputs received during the presentation of the mastery test after the training event to the set of evaluations of the mastery test; and determine a post-training metric based on the comparison of the received inputs and the set of evaluations of the mastery test; present the mastery test a period of time after a training event during the training session; receive inputs during the presentation of the mastery test a period of time after the training event; compare the inputs received during the presentation of the mastery test a period of time after the training event to the set of evaluations of the mastery test; and determine a transfer-training metric based on the comparison of the received inputs and the set of evaluations of the mastery test; determine the performance metric based on the pre-training metric, the post-training metric, and the transfer-training metric; and wherein the training metrics quantify the effectiveness of the learning program during the training session, in claims 3-25; present a mastery test of a learning program or receive mastery test results from a separate system; presenting a design process for prompting user input for measurable learning designs, interacting with the learning designer for generating the measurable learning designs, storing, in the memory, a framework for creating, storing, distributing, and evaluating the measurable learning designs, wherein each measurable learning design for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and can be correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy and an evaluation, and wherein the performance of the measurable learning unit is based on a performance objective,  identifying one or more organizational metrics to be influenced by the learning program; identifying specific behavior that affect the identified  organizational metric; constructing one or more measurable objectives for the identified behaviors of one or more predetermined learning domains, wherein the measurable objectives, wherein the measurable objectives describe the specific behavior, wherein the measurable objectives comprises a plurality of discrete components including a verb reflecting the comprehension level to which the learning occurs, a condition that describes the state under which the behavior is to be achieved, and criteria for determining whether the objective was successfully met, wherein the measurable objective comprises a plurality of discrete components including verb, condition, and criteria, wherein said discrete components are reused by other measurable objectives, storing, at the memory, a reference to the plurality of discrete components instead of the actual plurality of discrete components, wherein the [person processing the information] does not match the full plurality of discrete components but rather just the reference to the plurality of discrete components; creating one or more evaluations for each of the measurable objectives, wherein the one or more evaluations are associated with a measurable objective stored as a reference in the memory, such that the one or more evaluations associated with the measurable objected stored are identified and retrieved using the reference, wherein a type of the one or more evaluations is automatically identified based on the objective's domain and verb, wherein the automatic identification is simplified by the structure of the measurable objective stored in the memory that includes a reference to a verb, wherein a recommended evaluation type is retrieved from an existing table in the memory that associates the verb with a recommended evaluation type; and creating a mastery test from the set of evaluations; determining the level of learning achieved after the completion of the training session and a level retained for a predetermined period of time after training completion, Page 57 of 62Attorney Docket No.: 398-2-CIP wherein the learning achievement is aggregated to show specific performance by evaluations, objectives, learning units, and metrics; determining a performance metric associated with a learning goal before and after the training event; determining performance changes between points along a learning timeline; correlating results to observed changes in the one or more metrics intended to be affected by the learning design, identifying a plurality of design objectives within the learning design; extracting the identified design objectives; linking the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components; determining a prediction weight for each of the plurality of predicted objective components; determining whether the prediction weight exceeds a predetermined threshold; in response to determining that the prediction weight exceeds a predetermined threshold, extracting the constructed measurable objectives from the learning design; and communicating at least one of the learning achievement level and the performance metric after completion of the training session, in claim 26; presenting a design process for prompting user input for measurable learning designs, interacting with the learning designer for Page 13 of 23ATTORNEY REFERENCE NO.: 398-2-CIPPATENTApplication No.: 16/423,797generating the measurable learning designs; present a mastery test of a learning program during the training session or to receive mastery results from a separate system; storing, in the memory, a framework for creating, storing, distributing, and evaluating the measurable learning designs, wherein each measurable learning design for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and can be correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy and an evaluation, and wherein the performance of the measurable learning unit is based on a performance objective,  Page 58 of 62Attorney Docket No.: 398-2-CIPcreating the mastery test from a set of evaluations for a learning goal of the learning program, wherein the set of evaluations are associated with a measurable objective stored as a reference, such that the one or more evaluations associated with the measurable objectives stored are identified and retrieved using said the reference, wherein the measurable objectives comprise a plurality of discrete components including verb, condition, and criteria, stored in the memory, wherein said discrete components are reused by other measurable objectives; storing, at the memory, a reference to the plurality of discrete components instead of the actual plurality of discrete components, wherein the [person processing the information] does not match the full plurality of discrete components but rather just the reference to the plurality of discrete components; determining a performance metric associated with the learning goal after completion of the mastery test during the training session; determining a learning assessment metric based on the performance metric after the completion of the training session; identifying a plurality of design objectives within the learning design; extracting the identified design objectives; linking the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components; determining a prediction weight for each of the plurality of predicted objective components; determining whether the prediction weight exceeds a predetermined threshold; and in response to determining that the prediction weight exceeds a predetermined threshold, extracting the constructed measurable objectives from the learning design, communicate the learning assessment metric after the completion of the training session, in claim 27; and present a mastery test of a learning program or to receive masteryPage 59 of 62Attorney Docket No.: 398-2-CIP test results from a separate system; and create, [by the person processing the information], a framework for creating, storing, distributing, and evaluating the measurable learning designs, each measurable learning design for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and can be correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy, an evaluation, and an objective in which the performance against the measurable learning unit is determined by determining the performance against the objective; construct measurable objectives for the identified behaviors of one or more predetermined learning domains, wherein the measurable objectives include a verb reflecting the comprehension level to which the learning should occur, a condition that describes the state under which the behavior must be achieved, and criteria for determining if the objective was successfully met, wherein the measurable objective comprises a plurality of discrete components including verb, condition, and criteria, wherein said discrete components are reused by other measurable objectives; create one or more evaluations for each of the measurable objectives, wherein a type of the one or more evaluations is automatically identified based on the objective's domain and verb, wherein the automatic identification is simplified by the structure of the measurable objective stored in the memory that includes a reference to a verb, wherein a recommended evaluation type is retrieved from an existing table in the memory that associates the verb with a recommended evaluation type create a learning strategy for one or more measurable objectives, wherein the learning strategy is recommended based on an objective's domain, which is readily identified from the objective's verb discrete component; store, at the memory, a reference to the plurality of discrete components instead of the actual plurality of discrete components, wherein the [person processing the information] does not match the full plurality of discrete components but rather just the reference to the plurality of discrete components;Page 60 of 62Attorney Docket No.: 398-2-CIP create a learning strategy for one or more measurable objectives such that the identified behaviors are acquired; construct an assessment using the created set of evaluations such that the assessment may be delivered to each student attending the learning program; provide a quantification of learning achievement, wherein the learning achievement is aggregated to show specific performance by evaluations, objectives, learning units, and metrics, whereby said aggregations are performed in real-time as an associative memory structure, wherein the associative memory structure comprises associating evaluations to objectives, associating objectives to learning units, and associating learning units to metrics; and determine learning performance against the behaviors at one of an individual user level and a group user level, to determine performance changes between points along the learning timeline, and to correlate the results to observed changes in the one or more metrics intended to be affected by the learning design; identify a plurality of design objectives within the learning design; extract the identified design objectives; link the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components; determine a prediction weight for each of the plurality of predicted objective components; determine whether the prediction weight exceeds a predetermined threshold; and in response to determining that the prediction weight exceeds a predetermined threshold, extract the constructed measurable objectives from the learning design, in claim 28.  The recited “memory” is interpreted under the broadest reasonable interpretation as being performed by either the human mind or written down on one or more sheets of paper.  Note that even if most humans would use a physical aid (e.g., pen and paper, or a calculator) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of this limitation.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., using at least one specialized processor and memory to perform the steps identified as the abstract idea above; using a scheduling module comprising at least one processor and memory configured to perform the steps identified as the abstract idea above; a user interface configured to perform the steps identified as the abstract idea above including communicating information input and output; presenting to a user a computer aided design process for prompting user input; stating that the learning designer generally interacts via the computer aided design process in performing the steps identified as the abstract idea above; Page 52 of 62Attorney Docket No.: 398-2-CIPa design module configured to perform the steps identified as the abstract idea above; an assessment module configured to perform the steps identified as the abstract idea above; a measurement module configured to perform the steps identified as the abstract idea above; communicating using the specialized processor and memory information to a computing device) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer (see Specification of present application, par. 0171, disclosing the invention implemented on a general-purpose processor). Moreover, the recited computer aided design process is both not defined in any meaningful terms of what that process is beyond identifying it by name alone, nor is it defined in any further detail in the specification of the present application, and thus does not provide a technical improvement, but rather merely defining a field of use.  Thus, the design process is practically performed by human analog, taking mental steps.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, a user interface to receive input and produce output amounts to insignificant pre and post solution activity, as it is generically recited to merely collect information to be used for the abstract idea above and output a result produced by the abstract idea above, without any further technical detail that can be reasonably interpreted as a particular machine or technical improvement in the user interface field.  Thus, these elements do not amount to a particular machine or improvement to the functionality of the hardware claimed.  Regarding the claimed benefits that certain claim limitations provide (i.e., improves storage efficiency and the specialized processor's ability to retrieve the measurable objectives based on the plurality of discrete components and enabling the processor to take full advantage of optimization schemes specifically designed for retrieval and aggregation determination; extracting the constructed measurable objectives enhances the functionality and speed of the specialized processor when correlating the results to observed changes in the one or more metrics intended to be affected by learning design; wherein constructing the measurable objectives improve and enhance the functionality and capacity of a network in which the processor and memory are connected), these asserted benefits are generic in nature and at best describe an improvement in the abstract idea itself by improving a human’s ability to store, aggregate and access information part of the abstract idea identified above, which could be reasonably accomplished using pen and paper to record, organize and later access.  Neither the claims nor the specification of the present application provides any technical explanation how “functionality and speed” or “efficiency” of the recited processor or the “functionality and capacity” of the recited network are “improved” or “enhanced”, and thus one of ordinary skill in the art would not clearly understand how the invention improves the technology as Applicant asserts. To the extent the process identified in Prong 1 made faster by the recited computer components, it was solely from the capabilities of a general-purpose computer, and automating a process of evaluating training candidates as identified in Prong 1 is not an improvement to the computer’s functionality. Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited, as well as the insignificant pre and post solution activity which they are recited to perform.  Moreover, Applicant’s specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), including merely defining the invention as implemented by a “general-purpose process” (par. 0171).  It is further noted that the written description is silent as to any “computer aided design process”.  The addition of these identified additional elements in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).   Additionally, the courts have held that akin to the claimed additional elements of the present application, that receiving or transmitting data over a network, storing and retrieving information in memory, and general electronic recordkeeping is recognized by the courts as well-understood, routine and conventional functions when they are claimed in a merely generic manner, as is the case in the present claims. See MPEP 2106.05(d), section II.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-28 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., The amended claim features above amount to significantly more than the alleged judicial exception because they improve upon the current technology of designing and executing training protocol software within computing devices that link training contents to specific behaviors in such a way that the level of behavior change can be quantified, and the results can be correlated to metric changes. The function of the specialized processor in turn improves storage efficiency and reduces CPU utilization of the computing device by storing a reference to a component, as opposed to the actual component, within memory and eliminating the need for the processor to match full characteristics of components within memory […] In the present application, a specialized processor is designed to generate measurable objectives which consists of discrete components including verbs, conditions, and criteria, which are stored in memory of the computing device. The specialized processor permits these components to be reused by other objectives stored in memory as the process is executed, thereby improving storage efficiency by storing a reference to the components instead of the actual components themselves as recited in the amended features above. The specialized processor's ability to retrieve objectives stored by various characteristics (e.g. verb), where the processor does not need to match the full characteristics (i.e. text of verb) but rather just the reference to the characteristic (i.e. numerical id of verb), thus enables the processor to take full advantage of optimization schemes designed for such processing retrievals and calculations. The claimed features also include a step by the specialized processor which aggregates the learning modules (units) in real-time at the associative memory location enabling the processor to take full advantage of optimization schemes. Like in Enfish, the amended software protocols, which are executed by the specialized processor of the present application, allow for more efficient processing and effective storage of data other than just for structured text. It also allows for more flexibility in configuring databases which store measurable objectives such as conditions, verbs, and criteria. As in McRo, the specialized processor of the present application is an improvement in a computer-related technology, particularly by eliminating high latency, inefficient and inconsistent in haptic learning design modules within machine learning devices. As in Two-Way Radio, the amended features completely avoid the use of generalized functional language and conventional computer use. The amended claim features recite a specialized processor and software that specifically recites the advanced functionality of each processor module and the functions improvements within each claim feature. It is also noted that Claim 1 has been amended to recite presenting to a user, via a user interface, a computer aided design process for prompting user input for measurable learning designs; interacting with the learning designer via the computer aided design process for generating the measurable learning designs; and creating, by the specialized processor, a framework for creating, storing, distributing, and evaluating the measurable learning designs.Page 22 of 23ATTORNEY REFERENCE NO.: 398-2-CIP PATENT Application No.: 16/423,797These features require interactivity with a learning designer for prompting the user for user input for the measurable learning designs. It requires a substantive computer aided design process, not merely routine interaction. Therefore, it is believed that these features also amount to significantly more than the abstract idea. 
Accordingly, when viewed as combination, the additional and amended claim features of the present application amounts to significantly more than the abstract idea asserted by the Office Action. Thus, claim 1 (similarly Claims 1, 3, 26, 27, and 28) is statutory subject matter in view of 35 U.S.C. §101. Applicant respectfully requests reconsideration and withdrawal of the rejection and prompt allowance of the present application.), Examiner respectfully disagrees and directs Applicant to the rejection under 35 USC 101 above, which has been updated as necessitated by claim amendment to address the new limitations.  The asserted benefit of improving upon the current technology of designing and executing training protocol software within computing devices that link training contents to specific behaviors in such a way that the level of behavior change can be quantified, and the results can be correlated to metric changes is not a technical improvement.  At best, this describes a result of the abstract idea above, which is practically capable of being performed by mental process and/or certain methods of organizing human activity.  For example, linking training contents to specific behaviors, quantifying a level of behavior change, and correlating metric changes describes evaluation or analysis that a person can perform by observing behavior of a patient, evaluating what they have observed, and providing training content based on that evaluation. The asserted benefit that the claimed invention improves storage efficiency and reduces CPU utilization of the computing device by storing a reference to a component, as opposed to the actual component, within memory and eliminating the need for the processor to match full characteristics of components within memory again merely describes a benefit of the judicial exception itself, that is the organization of information by using references to a component, which may be a performance metric, outline goals, topics and objectives (par. 0158) similar to using a list, outline, or table of contents to summarize and refer to in short hand various sections in a document.  Applicant’s arguments that refer to a numerical id of a verb is not commensurate in scope with the present claims, which do not require such element.  In contrast with Enfish where the claims provided technical detail defining the self-referential table, the present claims merely describe an “existing table” with no further detail defining the specific type of data structure of the table.  And in contrast to McRO, the claims do not require particular rules which define how the computer automates the process not previously capable of being automated by computers, but instead describes a process practically capable of being performed manually through mental process, and the addition of the computer components merely limit the abstract idea to generic computer-based field of use.  Applicant’s argument that the present invention is an improvement to eliminating high latency, inefficient and inconsistent in haptic learning design modules within machine learning devices is not commensurate in scope with the claimed invention, which does not require haptic learning design modules or machine learning devices. And in contrast to Two-Way Radio, the claims are recited with functions in conjunction with additional elements recited at a high level of generality, which do not offer meaningful limitations beyond generally linking the abstract idea to a field of use, using a computer with a user interface.  The recitation of using a computer aided design process is also generically recited, with no further technical detail defining what that process is.  As provided above, this limitation is subject to indefinite and written description issues, based on the lack of definition in the application as originally filed.  Further, using the term specialized computer does not equate to a particular machine without more, as the specification itself states that the computer may be a “general purpose” computer (par. 0171), and the current claims merely refer to a specialized computer with no further technical detail which could reasonably be interpreted as a particular machine.  Thus, but for the recitation of these additional elements as a tool to implement the otherwise mental process and interpersonal interaction, the steps claimed (including presenting to a use, a design process for prompting user input for measurable learning designs; interacting with the learning designer for generating the measurable learning designs; and creating a framework for creating, storing, distributing, and evaluating the measurable learning designs .Page 22 of 23ATTORNEY REFERENCE NO.: 398-2-CIP PATENT Application No.: 16/423,797These features require interactivity with a learning designer for prompting the user for user input for the measurable learning designs. It requires a substantive computer aided design process) do not foreclose a human from performing them by thinking and using pen and paper to organize their thoughts, while interacting with a patient.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715